Case 1:18-cr-10322-WGY Document 35-2 Filed 09/30/19 Page 1 of 3




                       Exhibit B
       Victim Impact Statement of Individual A
         Case 1:18-cr-10322-WGY Document 35-2 Filed 09/30/19 Page 2 of 3

                                                                                                Chain Victim

The Honorable William G. Young
United States District Court for the District of Massachusetts
John Joseph Moakley United States Courthouse
One Courthouse Way
Boston, Massachusetts 02210


Dear Mr. Young,

It is my understanding you will be making the decision for Mr. Chain’s sentencing. As you already know,
I was one of the three college students to receive calls from Mr. Chain during our six-month co-op with
the Boston Globe as breaking news reporters. I was just a month into my program when I received the
first call. It was difficult to tell what the manner of the call was - a prank? a serious threat? My gut
instinct was to report it right away. I approached my report casually because I didn’t know if it was
“normal” for major news organizations to receive such calls. But when I saw my editor’s face, I knew the
Globe had never experienced anything like this before.

That’s when the second call came in, just two minutes later. This time Chain was angrier. This wasn’t just
a man who was pissed off about Trump coverage. This was a man who was angry about so much more
than we can imagine, so much so he threatened to take the lives of hard working, innocent people with his
own hands. That same day my journey home was interrupted by calls from the police to report back to
work for questioning. That’s when I knew it was getting serious. Then the FBI called.

More and more calls kept coming in. My co-worker (another victim) and I were trying to put this man’s
personality together. Angry. Ignorant. Sexist. Homophobic. Any time I answered the phone, the
comments were geared toward my gender. His words about my private parts gave me goosebumps and
sent shivers down my spine. I felt violated, almost like he was watching me. For all I knew, he really
could have been hiding somewhere watching me answer his calls. I was worried, of course, especially
because of how casual mass shootings are these days. I knew it was possible for this man to shoot us,
exactly like he had been promising call after call after call. But everything changed when Mr. Chain told
us he was going to enter our building at 4 p.m. that upcoming Thursday. My co-worker received that call,
and I could tell when he shared the latest threat that something had changed. We had a time and date for
our impending deaths.

I was terrified to come to work. I had a couple of days to let his message sink in. I woke up every
morning with anxiety, but also with a weird sense of appreciation for my life, as if I was trying to
celebrate it before the unknown happened. I was trying to prepare myself for the worst. I called my
parents, who live across the country, more often. I told them that I would be extra careful and that I loved
them. I remember I was trying to play it tough at work. I was just the intern. But this time, I was the intern
going through what no other intern or even full-time staff member had ever gone through. My hands
would tremble as I tried to type about that car accident in Roxbury or that fire in Medford. But then
Thursday 4 p.m. came around.

I remember my mom texting me frantically to be careful that day. At about 3:50 p.m. I went to the
bathroom with my phone. I told myself that if this was really going to happen, I might be safer where
there were less people - a place where mass shooters have no interest in being. I stood on top of the toilet,
making sure my feet could not be seen from under the stall door in case Mr. Chain decided to rage the
women’s bathroom. I entertained myself with my phone until 4:15 p.m., when I assumed Mr. Chain
would not go through with his murderous plan. Meanwhile, the rest of the Globe remained hard at work,
         Case 1:18-cr-10322-WGY Document 35-2 Filed 09/30/19 Page 3 of 3

                                                                                               Chain Victim

clueless as to what could have been happening. The FBI informed the victims not to tell the other
employees so the company wouldn’t be scared.

By that time, the Globe was under high security so I did feel a bit more safe. My desk was in front of a
window, however. I was constantly fearing this man would take shelter in the empty building in front of
us and shoot from there. To say I was scared is an understatement. I was terrified; terrified I would never
see my family again; terrified I wouldn’t be able to continue my journalism career; terrified that
everything I had worked so hard for up until that point would be thrown away because of a man who
believed in Trump when he said the media is the enemy of the people. I am not the enemy of the people,
and neither are the thousands of other journalists around the world. I was just a 21-year-old woman doing
her job.

If there is anything you get out of this Mr. Young, it is that this man is just like the shooter from
Stoneman Douglas. Just like the killer from El Paso. Just like the many others who were so angry they felt
nothing else but to kill. Although he was not capable of going through with his plan, he could have. That
is why Mr. Chain should be an example for all of those who are planning to execute something similar.
He deserves the maximum sentencing his actions allow. This is a dangerous man who owned over a
dozen rifles in his own home and has been known for outrageous behavior. He could have come into my
job and killed me. Little did I know that as a college junior applying to this program would I later be
interviewed and trained by the FBI to squeeze information out of a possible mass shooter. Threats cannot
be taken lightly, no matter the group of people they are directed to. Mr. Young, I trust that you will see
this situation for what it is, and that you will give Mr. Chain the sentence he deserves. But I, or any other
journalist, do not deserve to work in fear, terrified that another Mr. Chain might get the chance to walk
in.

Thank you for taking the time to read my statement. I hope I was able to explain just a little bit of how I
felt throughout that time. This means a lot to me and the Boston Globe, and the many others who have
already been afflicted by gun violence.

Sincerely,
